Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 9/29/20.  It is noted that applicant has filed a certified copy of the Taiwanese application as required by 35 U.S.C. 119(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jimmy Shih on 5/12/22.

The application has been amended as follows:
Claim 1: 
A shell plate sound isolating structure, applied in a fan between outer peripheries of the front plate and the fan ; and a U-shaped shield plate extended from the front plate and crossingly disposed a top side and a bottom side of the second wind port, and the front plate has a plurality of fastening ribs extended and abutted against the U-shaped shield plate; and an outer circumferential dimension of the U-shaped shield plate is greater than an inner circumferential dimension of the first wind port and an inner circumferential dimension of the second wind port.
Claim 11: The shell plate sound isolating structure according to claim 10, wherein the U-shaped shield U-shaped shield U-shaped shield 
Claims 12-13: (Canceled) 

Allowable Subject Matter
Claims 1-11, 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a partition space [[(s)]] is formed between the at least one partition plate (2) and the hollow plate body (1) so as to form an elongated flow channel, so that the first wind port (14) and the second wind port (15) are only able to be in communication with each other via the elongated flow channel; and a U-shaped shield plate extended from the front plate and crossingly disposed a top side and a bottom side of the second wind port, and the front plate has a plurality of fastening ribs extended and abutted against the U-shaped shield plate; and an outer circumferential dimension of the U-shaped shield plate is greater than an inner circumferential dimension of the first wind port and an inner circumferential dimension of the second wind port, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Sato (US11079815 ) in view of Klein (US 20220151110), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841